       Case 2:16-md-02724-CMR Document 1289 Filed 03/12/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 IN RE: GENERIC PHARMACEUTICALS                       MDL No. 2724
 PRICING ANTITRUST LITIGATION                         Case No. 2:16-MD-02724

                                                      Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS



                      NOTICE OF EX PARTE, IN CAMERA FILING


       Intervenor United States of America hereby provides notice of the ex parte, in camera

filing of the Declaration of Ryan Danks, which has been mailed to chambers.



Dated: March 12, 2020



                                           Respectfully submitted,


                                           /s/ Nathan Brenner
                                           Nathan Brenner
                                           U.S. Department of Justice
                                           Antitrust Division
                                           450 5th Street, N.W., Suite 11300
                                           Washington, D.C. 20530
                                           Telephone: (202) 598-2649
                                           Email: nathan.brenner@usdoj.gov

                                           Counsel for Intervenor United States of America




                                               1
       Case 2:16-md-02724-CMR Document 1289 Filed 03/12/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I caused a copy of the foregoing to be filed

electronically via the Court’s electronic filing system. Those attorneys who are registered with

the Court’s electronic filing system may access this filing through the Court’s system, and

notice of this filing will be sent to these parties by operation of the Court’s electronic filing

system.


                                               /s/ Nathan Brenner
                                               Nathan Brenner
                                               U.S. Department of Justice
                                               Antitrust Division
                                               450 5th Street, N.W., Suite 11300
                                               Washington, D.C. 20530
                                               Telephone: (202) 598-2649
                                               Email: nathan.brenner@usdoj.gov

                                               Counsel for Intervenor United States of America




                                                   2
